Quillian, Judge.
The appellee brought an action on an open account against the appellant. The claim alleged that the defendant Lloyd Industries, Inc., was a corporation which was also known as Lloyd Industries and had done business under that name. Attached as an exhibit to the petition was a bill of particulars consisting of invoices addressed to Lloyd *378Industries. The defendant filed a motion for judgment on the pleadings. The motion was denied, the defendant appealed on July 11, 1968, and the case is here for review. Held:
Argued September 6, 1968
Decided September 20, 1968.
Robert Paul Leiter, Myles S. Booth, for appellant.
Maley & Crowe, Marion B. Stokes, for appellee.
The provision in the Appellate Practice Act of 1965 which allowed an appeal “where the decision or judgment complained of, if it had been rendered as claimed for by the appellant, would have been a final disposition of the cause or final as to some material party” (Ga. L. 1965, p. 18) has been deleted by the amendment of 1968 (Ga. L. 1968, pp. 1072, 1073) and is no longer the law of Georgia. Under the Appellate Practice Act as now amended appeals may be taken: (1) where the judgment is final; (2) where the trial judge, within 10 days of entry thereof, certifies that the judgment appealed from is of such importance that immediate review should be had; (3) where the judgment falls within the particular classification of judgments as set out in Sec. 1 (a), Subpar. 3 of the amended Act. Code Ann. § 6-701 (a). The judgment overruling the defendant’s motion for judgment on the pleadings was not a final appealable judgment and the record in this case contains no order of the trial judge certifying that immediate review should be had. We further point out that the instant judgment does not come within those specially described ones as categorized in Sec. 1 (a), Subpar. 3. Hence, it is apparent that this court is without jurisdiction to entertain the appeal. See Babb v. International Shoe Co., 118 Ga. App. 346, and Nugent v. Willis, 118 Ga. App. 335.

Appeal dismissed.


Bell, P. J., and Hall, J., concur.